     Case 2:20-cv-01367-APG-DJA Document 36 Filed 10/15/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank National Association, as Trustee, on Behalf of the Holders of
 7   the Asset Backed Securities Corporation Home Equity Loan Trust, Series NC 2005-HE8, Asset
     Backed Pass-Through Certificates, Series NC 2005-HE8
 8
 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
     U.S. BANK NATIONAL ASSOCIATION, AS                Case No.: 2:20-cv-01367-APG-DJA
12   TRUSTEE, ON BEHALF OF THE
13   HOLDERS OF THE ASSET BACKED
     SECURITIES CORPORATION HOME                       STIPULATION AND ORDER TO
14   EQUITY LOAN TRUST, SERIES NC 2005-                EXTEND TIME PERIOD TO RESPOND
     HE8, ASSET BACKED PASS-THROUGH                    TO MOTION TO DISMISS [ECF No. 18]
15   CERTIFICATES, SERIES NC 2005-HE8,
16                                                     [Second Request]
                          Plaintiff,
17          vs.

18   FIDELITY NATIONAL TITLE GROUP,
     INC.; CHICAGO TITLE INSURANCE
19   COMPANY; TICOR TITLE OF NEVADA,
     INC.; DOE INDIVIDUALS I through X; and
20   ROE CORPORATIONS XI through XX,
     inclusive,
21
                         Defendants.
22
23
            COMES NOW Plaintiff, U.S. Bank National Association, as Trustee, on Behalf of the
24
     Holders of the Asset Backed Securities Corporation Home Equity Loan Trust, Series NC 2005-
25
26   HE8, Asset Backed Pass-Through Certificates, Series NC 2005-HE8 (“U.S. Bank”), and

27   Defendant, Chicago Title Insurance Company (“CTIC”) (collectively, the “Parties”), by and
28
     through their counsel of record, hereby stipulate and agree as follows:



                                                Page 1 of 3
     Case 2:20-cv-01367-APG-DJA Document 36 Filed 10/15/20 Page 2 of 3




           1. On July 22, 2020, US Bank filed its Complaint in Eighth Judicial District Court, Case
 1
 2            No. A-20-818395-C;

 3         2. On July 23, 3030, Chicago Title Insurance Company filed a Petition of Removal to
 4
              this Court [ECF No. 1];
 5
           3. On August 31, 2020, CTIC filed a Motion to Dismiss [ECF No. 18];
 6
 7         4. US Bank’s deadline to respond to CTIC’s Motion to Dismiss is currently October 14,

 8            2020;
 9         5. US Bank’s counsel is requesting a one-week extension until Wednesday, October 21,
10
              2020, to file its response to CTIC’s Motion to Dismiss;
11
           6. This extension is requested as the Parties are currently discussing a stipulation to
12
13            allow US Bank leave to amend its Complaint as well as a potential stay of litigation;

14         7. Counsel for CTIC does not oppose the requested extension;
15   ///
16
     ///
17
     ///
18
19   ///

20   ///
21
     ///
22
     ///
23
     ///
24
25   ///

26   ///
27
     ///
28



                                              Page 2 of 3
     Case 2:20-cv-01367-APG-DJA Document 36 Filed 10/15/20 Page 3 of 3




            8. This is the first request for an extension which is made in good faith and not for
 1
 2              purposes of delay.

 3          IT IS SO STIPULATED.
 4
      DATED this 14th day of October, 2020.            DATED this 14th of October, 2020.
 5
 6    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP

 7    /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair
      Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
 8    Nevada Bar No. 13474                             Nevada Bar No. 12277
 9    7785 W. Sahara Ave., Suite 200                   16501 Ventura Boulevard, Suite 400
      Las Vegas, NV 89117                              Encino, California 91436
10    Attorneys for Plaintiff, Plaintiff, U.S. Bank    Attorney for Defendants, Fidelity National
      National Association, as Trustee, on Behalf of   Title Group, Inc., Fidelity National Title
11
      the Holders of the Asset Backed Securities       Insurance Company, and Fidelity National
12    Corporation Home Equity Loan Trust, Series       Title Agency of Nevada, Inc.
      NC 2005-HE8, Asset Backed Pass-Through
13    Certificates, Series NC 2005-HE8
14
15   IT IS SO ORDERED.
16                       15th day of October, 2020.
            Dated this _____
17
                                                 ________________________________________
18                                               UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
